DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Status of Claims
Claims 1, 5-7, 11, and 17-24 are pending.  Of the pending claims, claims 1, 5-7, and 11 are presented for examination on the merits, and claims 17-24 are withdrawn from examination.
Claims 1, 5-7, and 11 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 11 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/061817 (A2) to Neubauer et al. (“Neubauer”) (abstracts and computer-generated translation) in view of US 2014/0361670 (A1) to Prest et al. (“Prest”) and US 2008/0029186 (A1) to Abkowitz et al. (“Abkowitz”), and optionally further in view of US 2017/0327701 (A1) to Connor et al. (“Connor”).
Regarding claims 1, 5-7, and 11, Neubauer teaches a composite material, the phases of which can be distinguished from one another macroscopically and that is produced by sintering (sintered composite material having a grainy appearance).  Abstract; FIGS. 1 and 5.  
The first phase can be a matrix and the second phase is an embedded structure.  Abstracts; para. [0018].  In one embodiment, the second phase is ceramic particles distributed in a sintered metal phase.  Para. [0035].  The first phase is 10-95% by volume, and the second phase is 10-95% by volume (the remainder of the composite).  Para. [0037].  
The powder of the first phase is less than 300 µm and preferably less than 50 µm.  Para. [0044].  An example powder is titanium powder.  Para. [0122].  The second phase embedded particles are preferably at least 300 µm (at least 0.300 mm) in size, with an example ranging from 0.3 mm to 5 mm.  Para. [0038], [0052].  
Neubauer teaches ceramic particles as the second phase (para. [0035]), but does not specify corundum.  Prest, directed to metal matrix composites using a precious metal, discloses that the type of ceramic material for the composite can be chosen based on various factors such as desired color.  Para. [0035].  Example ceramics include aluminum oxide and sapphire (corundum).  Para. [0035]; Table 2 – Sample 9.  
Neubauer teaches an example first phase of titanium powder (para. [0122]), but does not specify the type of titanium.  Abkowitz, directed to metal matrix composites, discloses that the most commonly used unalloyed grade of titanium is CP (commercially pure) grade 2 titanium.  Abstract; para. [0006].  CP grade 2 titanium has a high ductility that permits it to undergo severe deformation during fabrication.  Para. [0006].  It would have been obvious to one of ordinary skill in the art to have used grade 2 titanium as the titanium in Neubauer because it is not only widely available but is amenable to deformation, thereby making it easier to work and shape into a desired geometry.
With respect to the claim limitation reciting a D90 value, it is noted that metal powder size is a characteristic of a precursor ingredient of the composite and is not a characteristic of the sintered composite itself.  Thus, it is not accorded patentable weight.
Alternatively, Neubauer teaches that the powder of the first phase is less than 300 µm and preferably less than 50 µm (para. [0044]), but does not specify whether this is a D90 value.  Connor, directed to a material and method for an easily sintered layered body, teaches a D90 particle size between 2 µm and 10 µm.  Para. [0139].  This particle size is chosen so that a wet film of metal paste will have a homogeneous distribution and for its high packing density.  Para. [0139].  Therefore, it would have been obvious to 

Response to Arguments
Applicant’s arguments have been considered, but they are moot because the rejection does not rely on Millar.  Upon further consideration, a new ground of rejection has been made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 25, 2022